OPINION OF THE COURT

Per Curiam.

This appeal arises out of a petition for approval of a voluntary transfer of custody of Damon A. from his maternal grandmother to petitioner Commissioner of Social Services of the City of New York. The proceeding was instituted in Family Court pursuant to section 358-a of the Social Services Law. The petition was approved. In doing so, however, Family Court included in the order a directive that the Department of Social Services submit a written report so that the court could evaluate Damon’s adjustment to foster care and whether he should be placed for adoption.. In addition, the agency was prohibited from releasing Damon from its custody before the reports were made. The agency was to submit its report within two months of the order approving the transfer of custody.
It was error for Family Court to order the agency to return to the court with a progress report. The purpose of a section 358-a proceeding is to approve or disapprove a petition to transfer custody. Once the petition is granted or denied, the court’s jurisdiction over the matter generally ends (Matter of D. Children, 60 NY2d 838, affg on opn below 90 AD2d 348). When the transfer is approved, re*81sponsibility for caring for the child’s best interests vests in the agency (Matter of D. Children, 90 AD2d, at p 351, supra). This obligation is to be discharged without interference by the court unless 18 months have elapsed and the child is still in foster care (see Social Services Law, § 392). Only when a new proceeding is initiated, may Family Court intrude earlier than is authorized by section 392. In the present case, the Family Court’s order was unjustified. Once the petition was approved, the proceeding terminated and Family Court was without power to oversee the agency’s efforts (see id.; Matter of John M., 51 NY2d 999, revg on dissenting opn of Herlihy, J., 71 AD2d 144,148). By the same token, there was no authority to appoint a guardian ad litem after the proceeding ended, in the absence of extraordinary circumstances (see Matter of D. Children, supra).
The order of the Appellate Division should be affirmed, without costs.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in Per Curiam opinion.
Order affirmed, without costs.